Case 1:18-cv-02405-DDD-KMT Document 56 Filed 08/23/19 USDC Colorado Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

                                 CASE NO.: 1:18-cv-02405-RM-KMT

  CARLOS BRITO,

         Plaintiff,
  v.

  TCIP LLC and CHINA GOURMET
  COLORADO SPGS d/b/a China
  Gourmet Restaurant,

         Defendants.

           AMENDED JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff, CARLOS BRITO (“Plaintiff”) and Defendants, TCIP LLC and CHINA

  GOURMET COLORADO SPGS d/b/a China Gourmet Restaurant, having entered into a

  Settlement Agreement and Release that resolves all claims that were or could have been brought

  in this action, hereby stipulate to the dismissal of this matter with prejudice.

         Dated this 23rd, day of August, 2019.

  Respectfully submitted,

  By: /s/ Anthony J. Perez                               By: /s/ Joseph R. Kummer
  Anthony J. Perez                                       Joseph R. Kummer
  GARCIA-MENOCAL & PEREZ, P.L.                           Mark Joseph Jachimiak
  1600 Broadway, Suite 1600                              JACHIMIAK PETERSON, LLC
  Denver, CO 80202                                       1819 Denver West Drive, Suite 265
  Telephone: (303) 386-7208                              Golden, CO 80401
  Facsimile: (305) 553-3031                              Telephone: (303) 863-7700
  Primary E-Mail: ajperez@lawgmp.com                     Facsimile: (303) 830-8772
  Secondary E-Mails: ddunn@lawgmp.com                    Email: jkummer@jpfirm.law
  aquezada@lawgmp.com                                    mjachimiak@jpfirm.law
  Attorney for Plaintiff                                 Attorneys for TCIP LLC
                                                         and China Gourmet Colorado
                                                         Spgs d/b/a China Gourmet
                                                         Restaurant
